DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-9, as originally filed, are currently pending and have been considered below.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  In the Drawing :
a.  Figure 3 is illegible. It should be label as “Prior Art”.
b.  Figure 4 is illegible. It should be label as “Prior Art”.
c.  In Figure 5, the x-axis and y-axis legends are  missing.
d. It is not clear, whether Figures 6, 7 and 8 describe same routine or different routine of the programming. 
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
4.	The specification has been objected because in Specification, the recitation,  “[0043], “This chart represents 21 days of data collection, and so has 21 times, shown on the x-axis, with a number of minutes late on the vertical axes”, does not match with the Drawing , Fig.5. 
In Fig. 5, there are only 19 days being represented not 21 days.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-7 and 9  are  rejected under 35 U.S.C. 103 as being unpatentable over Kubo (USP 2020/0039548) in view of Erez  et al. (USP 2016/0231129). 	As Per  Claim 1, Kubo teaches, a method  (via a train operation planning support system)  of creating a transit timetable comprising the steps:(a) collecting an initial timetable comprising, for selected stops of selected routes of a transit agency, an each planned arrival time;  (b) scraping real-time transit data  wherein the scraping occurs for a first analysis period; (c) sorting actual arrival times from the real-time transit data to create a sorted list for each selected stop for each selected route in order of ascending lateness; (d) selecting a proposed arrival time for each sorted list such that a predetermined percentage of actual arrival times in the sorted list are less than or equal to the proposed arrival time; (e) subtracting the planned arrival time (from the initial timetable in step (a)) from the proposed arrival time, for each selected stop for each selected route, to generate a proposed time offset; (f) creating a final timetable, comprising the proposed arrival time for each selected stop for each selected route, (Abstract, [0039-0049], [0050-0055], also see [0036-0038], Figs. 1-6, 13A-16C).
However, Kubo does not explicitly teach,(b) scraping real-time transit data from a transit data web site, comprising an actual arrival time each of the selected stops for selected routes in the initial timetable.
 	In a related field of Art, Erez et al. ( Erez) teaches,   systems and   methods for trip planning comprising providing a user with information regarding to a trip plan combining real time and/or static public transportation data with real time ordered transportation service data, wherein, scraping real-time transit data from a transit data web site, comprising an actual arrival time each of the selected stops for selected routes in the initial timetable, ([0019], [0023], Figs. 1-2).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kubo and  Erez   before him  before the effective filing date of the claimed invention  to modify the systems of Kubo, to include the   teachings ( systems) of Erez
 and configure with the system of Kubo to acquire  real-time public transportation data in order to create a transit timetable. Motivation to combine the two teachings is,  to achieve real-time transit timetable facilitate user’s trip  to destination(i.e., safe time). 


As per Claim 2, Kubo as modified by Erez  teaches the limitation of Claim 1. However, Kubo  in view of Erez teaches, comprising the additional step: modifying the final timetable for any arrival time for any selected stop for any selected route where the planned arrival time from step (a) changed during the first analysis period, in which case (Kubo : [0039-0049], [0050-0055], also see [0036-0038], Figs. 1-6, 13A-16C).

As per Claim 3, Kubo as modified by Erez  teaches the limitation of Claim 1. However, Kubo  in view of Erez  discloses the invention except for range of 90% to 98% of actual arrival time.
It would have been obvious to one having ordinary skill in the art at the time invention was made to achieve this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105, USPQ 233.

As per Claim 4, Kubo as modified by Erez  teaches the limitation of Claim 1. However, Kubo  in view of Erez  discloses the invention except for range of  1 to 10 minutes of predetermined threshold time.
It would have been obvious to one having ordinary skill in the art at the time invention was made to achieve this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105, USPQ 233.

As per Claim 5,  Kubo as modified by Erez  teaches the limitation of Claim 1. However, Kubo  in view of Erez teaches, the method comprising the additional steps: (g) selecting a second proposed arrival time for each sorted list such that a predetermined second percentage of actual arrival times in the list are less than or (Kubo : [0039-0049], [0050-0055], also see [0036-0038], Figs. 1-6, 13A-16C).

As per Claim 6, Kubo as modified by Erez  teaches the limitation of Claim 1. However, Kubo  in view of Erez teaches, the method comprising the additional steps: (i) dividing each sorted list is divided into separate monthly sorted lists, where each monthly sorted list comprises entries from only one calendar month; (j) creating a final monthly timetable, comprising the proposed arrival time for each selected stop for each selected route for each calendar month in which data was collected in step (b) for that month, except when the proposed time offset is less than or equal to a predetermined time threshold, in which case the previous planned arrival time is used from step (a).   (Kubo : [0039-0049], [0050-0055], also see [0036-0038], Figs. 1-6, 13A-16C).

As per Claim 7, Kubo as modified by Erez  teaches the limitation of Claim 1. However, Kubo  in view of Erez teaches, the method comprising the additional steps: (k) dividing each sorted list is divided into seven separate daily lists, where each daily sorted list comprises entries from only one day of the week; (1) creating a final daily timetable, comprising the proposed arrival time for each selected stop for each selected route for each day of the week in which data was collected in step (b) for that day, except when the proposed time offset is 2Docket No. 86-001 ClaimsInventor: William Entriken less than or equal to a predetermined time threshold, in which case the previous planned arrival time is used from step (a).   (Kubo: [0039-0049], [0050-0055], also see [0036-0038], Figs. 1-6, 13A-16C).

As Per Claim 9,  Kubo teaches,  a method (via a train operation planning support system)  of creating a timetable comprising the steps: (r) collecting an initial timetable comprising, for selected stops of selected routes of a transit agency, an each planned arrival time; (t) copying the initial timetable to an intermediate timetable; (u) modifying the intermediate timetable, responsive to the collecting and scraping, by adding, for each selected stop for each selected route, a proposed arrival time, wherein the proposed arrival time is such that a predetermined first percentage of the selected routes would have arrived by the proposed arrival time;  3Docket No. 86-001 ClaimsInventor: William Entriken (v) creating a final timetable, responsive the intermediate timetable, wherein a final arrival times for each selected stop for each selected route comprises the proposed arrival time when the proposed arrival time is more than a predetermined time threshold than the planned arrival time, otherwise the final arrival time is the planned arrival time;  (Abstract, [0039-0049], [0050-0055], also see [0036-0038], Figs. 1-6, 13A-16C).

However, Kubo does not explicitly teach, (w) publishing the final timetable. 
However, Kubo teaches,  display device 40,  displaying a time table of the train operation…[0013-0019], [0036], [0039], [0048], [0070], [0080], and display device 40 being imbedded  with Web client browser. Therefore, Web  client browser is being published.
Therefore, Kubo has the teachings of  publishing the final timetable.
However, Kubo does not explicitly teaches, (s) scraping real-time transit data from a transit data web site, comprising actual arrival times for the selected stops for the 
In a related field of Art, Erez et al. ( Erez) teaches,   systems and   methods for trip planning comprising providing a user with information regarding to a trip plan combining real time and/or static public transportation data with real time ordered transportation service data, wherein, scraping real-time transit data from a transit data web site, comprising actual arrival times for the selected stops for the selected routes in the initial timetable, wherein the scraping occurs for a first analysis period;([0019], [0023], Figs. 1-2).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kubo and  Erez   before him before the effective filing date of the claimed invention   to modify the systems of Kubo, to include the   teachings ( systems) of Erez
 and configure with the system of Kubo to acquire  real-time public transportation data in order to create a transit timetable. Motivation to combine the two teachings is,  to achieve real-time transit timetable facilitate user’s trip  to destination(i.e., safe time). 


Allowable Subject Matter
7.	Claim 8 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663